DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackie et al. (2017/0238072).

	With respect to claim 1, Machie et al. teaches in Fig. 2 a system for detecting fluid loss in a fluid distribution network [0019] that includes a fluid source (i.e. a fluid source in the pipe system), one or more fluid destinations and a network of fluid distribution conduits configured to enable fluid communication between the fluid source and the one or more fluid destinations (defining the pipe system), the system comprising: a plurality of sensors (i.e. a set of sensors,  sensors); and append the transaction block to a blockchain ledger [0055]; a plurality of processor implemented peer nodes [0043], each configured to store and update a copy of the blockchain ledger (in the network of computers [0044]); and a data comparator (55, [0062-0063]) configured to: retrieve from the blockchain ledger (i.e. the audit blockchain created, [0029]), a first set of fluid flow data generated by a first sensor (for example M1) and a second set of fluid flow data generated by a second sensor (i.e. for example another sensor of the set of sensor depicted in Fig. 3),  wherein each of the first and second sensors (of a sensor set) is selected from among the plurality of sensors (i.e. the set of sensors), and wherein the first selected sensor is (capable of being) located upstream of the second selected sensor (in the pipe system) within the fluid distribution network (i.e. the pipe system); and identify occurrence of fluid loss [0063] within a fluid conduit (i.e. pipe) connecting the first sensor and the second sensor (of the sensor set), based on results of a 
	The method steps of claim 8 are performed by the operation of the rejected claim 1.  Further, Machie et al. teaches in Fig. 3 a computer program product (i.e. software saved within a computer system) for detecting fluid loss in a fluid distribution network, where the product comprises a non-transitory computer readable medium having computer readable program code embodied thereon, the computer readable program code comprising instructions performed during the operation of the rejected claim 1. 

With respect to claims 2 and 9, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that: the first selected sensor (i.e. the first of the sensor set) is (capable of being) located at or upstream of a fluid inlet of a junction point within the fluid distribution network (of the pipe system); and the second selected sensor (i.e. the second of the sensor set) is (capable of being) located within a branch originating from the junction point (as Machie et al. discloses the sensors are placed throughout the pipe system for the purpose of detecting leaks within the pipe system).

With respect to claims 3 and 10, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured such that identification of occurrence of fluid loss [0048] is based on receiving and comparing the first set of fluid flow data (as collected by a first group of sensors, [0057]) against an aggregation of fluid flow data (i.e. a history of flow data received [0058] received from sensors located within each branch conduit originating from the junction 

With respect to claims 4 and 11, Machie et al. teaches in Fig. 2 the system wherein the data comparator (55) is configured to detect fluid loss [0048] within the fluid distribution network (i.e. the pipe system) based on analysis of (i) fluid flow data received from sensors (capable of being) positioned at or upstream of each junction point inlet within the fluid distribution network (i.e. the pipe system) and (ii) fluid flow data received from sensors (capable of being) located within each branch conduit originating from each junction point within the fluid distribution network (i.e. the pipe system, as Machie et al. teaches the sensors being distributed throughout the system used to collected data to determine leaks within that pipe system).

With respect to claims 5 and 12, Machie et al. teaches in Fig. 2 the system wherein generation of the first set of fluid flow data and the second set of fluid flow data respectively by said first sensor (i.e. the first sensor of a set of sensors) and said second sensor (i.e. the second sensor of a set of sensors), occurs within a predefined time window [0064].

With respect to claims 6 and 13, Machie et al. teaches in Fig. 2 the system further comprising an anomaly response controller (i.e. a portion of a controller running a statistical algorithm), configured to implement a predefined action (i.e. to store data sets related to vibrations when a leak has been detected [0064]) in response to detection of fluid loss (leak) within the fluid distribution network (pipe system).

With respect to claims 7 and 14, Machie et al. teaches in Fig. 2 the system wherein the smart contract engine (53) is configured to validate fluid flow data received from a sensor (i.e. sensor devices), responsive to determining that a device firmware hash value [0045] received from such sensor along with the fluid flow data under validation matches a device firmware hash value that (i) has been previously received from such sensor and (ii) has been written to the blockchain ledger (as the sensor domain manager 53 maintains a databased for the sensors, ensuring firmware updates by comparing the stored data between readings, and updating the firmware when 53 determines a discrepancy exists between the firmware for each data set [0050], as the blockchain created by the sensor device management 53 will contain the data related to administrative functions, like firmware updates [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853